To plaintiff's bill for divorce defendant filed answer and cross-bill for divorce. Plaintiff prevailed and was awarded custody of the child, a boy four years old. Defendant has appealed. *Page 577 
Essentially both bill and cross-bill charge cruelty. Defendant's important allegations, in support of which she had testimony, are that plaintiff sought unnatural sexual relations. The indelicacy of this subject forbids discussion of it. People v. Carey, 217 Mich. 601. The charge, as held by the trial judge, is not sustained and the testimony given in support of it is not believed. The cross-bill was rightly dismissed and decree was properly granted to plaintiff on the proved material allegations of his bill.
The chief question is the custody of the child. Prima facie
the mother is entitled to the custody of the young child. 3 Comp. Laws 1915, § 11484; Weiss v. Weiss, 174 Mich. 431. But this rule does not interfere "with the right of a court of competent jurisdiction, upon investigation and upon consideration of the best interests of a minor child, to commit said child to the custody of either the father, the mother, or of some other suitable person," quoting from In re Knott,162 Mich. 10.
The finding that the plaintiff is a suitable person to have the custody of the child is well sustained by the record, and the further finding that defendant is not a fit or suitable person is likewise sustained. Relative to her unfitness may be noted the grossly indecent matter conceived and alleged against plaintiff, her intemperate use of intoxicating liquor, her consorting with improper persons, and conduct showing small interest in her home and her child.
Affirmed.
WIEST, C.J., and BUTZEL, McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred. *Page 578